Name: Commission Implementing Decision (EU) 2017/1015 of 15 June 2017 on greenhouse gas emissions covered by Decision No 406/2009/EC of the European Parliament and of the Council for the year 2014 for each Member State
 Type: Decision_IMPL
 Subject Matter: economic geography;  environmental policy;  deterioration of the environment
 Date Published: 2017-06-16

 16.6.2017 EN Official Journal of the European Union L 153/38 COMMISSION IMPLEMENTING DECISION (EU) 2017/1015 of 15 June 2017 on greenhouse gas emissions covered by Decision No 406/2009/EC of the European Parliament and of the Council for the year 2014 for each Member State THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 525/2013 of the European Parliament and of the Council of 21 May 2013 on a mechanism for monitoring and reporting greenhouse gas emissions and for reporting other information at national and Union level relevant to climate change and repealing Decision No 280/2004/EC (1), and in particular Article 19(6) thereof, Whereas: (1) Decision No 406/2009/EC of the European Parliament and of the Council (2) lays down greenhouse gas emissions limits (annual emission allocations) for each Member State for each year of the period 2013 to 2020 and a mechanism to annually assess compliance with those limits. Member States' annual emissions allocations expressed in tonnes of CO2 equivalent are contained in Commission Decision 2013/162/EU (3). Those allocations were adjusted by Commission Implementing Decision 2013/634/EU (4). (2) Article 19 of Regulation (EU) No 525/2013 provides for a procedure for the review of Member States' greenhouse gas (GHG) emissions inventories for the purposes of assessing compliance with Decision No 406/2009/EC. The comprehensive review referred to in Article 19(1) of Regulation (EU) No 525/2013 was carried out on the basis of the 2014 emissions data reported to the Commission in April 2016 in accordance with the procedures laid down in Chapter III and Annex XVI to Commission Implementing Regulation (EU) No 749/2014 (5). (3) The total amount of GHG emissions covered by Decision No 406/2009/EC for the year 2014 for each Member State should take into consideration the technical corrections and revised estimates calculated during the comprehensive review as contained in the final review reports drawn up pursuant to Article 35(2) of Implementing Regulation (EU) No 749/2014. (4) This Decision should enter into force on the day of its publication in order to be aligned with the provisions of Article 19(7) of Regulation (EU) No 525/2013 which sets the date of publication of this Decision as the starting point for the four months period when Member States are allowed to use the flexibility mechanisms under Decision No 406/2009/EC, HAS ADOPTED THIS DECISION: Article 1 The total sum of greenhouse gas emissions covered by Decision No 406/2009/EC for each Member State for the year 2014 arising from the corrected inventory data upon completion of the comprehensive review referred to in Article 19(1) of Regulation (EU) No 525/2013 is set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 15 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 18.6.2013, p. 13. (2) Decision No 406/2009/EC of the European Parliament and of the Council of 23 April 2009 on the effort of Member States to reduce their greenhouse gas emissions to meet the Community's greenhouse gas emission reduction commitments up to 2020 (OJ L 140, 5.6.2009, p. 136). (3) Commission Decision 2013/162/EU of 26 March 2013 on determining Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 90, 28.3.2013, p. 106). (4) Commission Implementing Decision 2013/634/EU of 31 October 2013 on the adjustments to Member States' annual emission allocations for the period from 2013 to 2020 pursuant to Decision No 406/2009/EC of the European Parliament and of the Council (OJ L 292, 1.11.2013, p. 19). (5) Commission Implementing Regulation (EU) No 749/2014 of 30 June 2014 on structure, format, submission processes and review of information reported by Member States pursuant to Regulation (EU) No 525/2013 of the European Parliament and of the Council (OJ L 203, 11.7.2014, p. 23). ANNEX Member State Greenhouse gas emissions for the year 2014 covered by Decision No 406/2009/EC (tonnes of carbon dioxide equivalent) Belgium 70 054 910 Bulgaria 22 900 867 Czech Republic 57 620 658 Denmark 32 643 514 Germany 436 790 185 Estonia 6 083 093 Ireland 41 663 021 Greece 44 409 918 Spain 199 755 020 France 353 528 786 Croatia 14 663 196 Italy 265 275 604 Cyprus 3 924 856 Latvia 9 017 595 Lithuania 12 922 268 Luxembourg 8 858 306 Hungary 38 423 028 Malta 1 291 392 Netherlands 97 887 338 Austria 48 194 334 Poland 181 543 023 Portugal 38 836 638 Romania 72 534 134 Slovenia 10 472 374 Slovakia 19 782 144 Finland 30 146 832 Sweden 34 522 651 United Kingdom 324 444 705